DETAILED ACTION
Status of the Application
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	As a result of this Action, claims 1 – 7, 12 – 16, 18 – 19, and 24 – 28 are allowed over the prior art.

Examiner’s Amendment
3.	The Examiner’s Amendment mailed May 5, 2022 included a typographical error to claim 1, line 11.  This Corrected Notice of Allowance is being mailed to correct that error.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David A. Cornett on April 11, 2022.
5.	Regarding claim 1, please amend line 11 of this claim to recite: “waveform actuator to propagate the first pressure wave during the first time”.


Reasons for Allowance
6.	Claims 1 – 7, 12 – 16, 18 – 19, and 24 – 28 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Moussette et al. (U.S. Pub. 2018/0129292), Kang et al. (U.S. Pub. 2018/0113512), Johnson (U.S. Patent 5,165,897), Grant et al. (U.S. Patent 7,742,036), and Kim et al. (U.S. Pub. 2015/0084878).
Regarding claim 1, neither Moussette nor Kang nor Johnson nor Grant nor Kim  teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“propagate, by the waveform actuator, a first pressure wave comprising a first waveform during a first time period, wherein a first feedback control signal causes the waveform actuator to propagate the first pressure wave during the first time period;
receive a touch signal from the one or more touch sensors, wherein the touch signal is received at any point during the first time period;
in response to receiving the touch signal, select a second feedback control signal from a plurality of feedback control signals based on the touch signal received, the selected second feedback control signal causing the waveform actuator to propagate a second pressure wave comprising a second waveform during a second time period, wherein each waveform for each of the feedback control signals is different and wherein the second time period is immediately adjacent to and following the first time period; and
in response to the touch signal received causing the second feedback control signal to be selected that is different from the first feedback control signal, coordinate a transition from the first waveform associated with the first feedback control signal during the first time period to the second waveform associated with the second feedback control signal during the second time period such that at the transition an amplitude and a direction of a beginning of the second waveform at a beginning of the second time period matches an amplitude and a direction of an ending of the first waveform at an end of the first time period,
wherein an audible and/or tactile response to the touch surface is produced by only the first waveform during the first time period and only by the second waveform during the second time period.”
Regarding claim 15, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 7, 12 – 14, 16, 18 – 19, and 24 – 28, these claims are allowed based on their respective dependence from claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626